Citation Nr: 0619415	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral vision 
loss.

2.  Entitlement to service connection for tendonitis of 
bilateral Achilles tendons.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision that denied, in pertinent part, 
service connection for bilateral vision loss and for 
tendonitis of bilateral Achilles tendons.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with tendonitis of 
bilateral Achilles tendons.

2.  The veteran's current eye disorder, diagnosed as 
Stargardt's disease and fundus flavimaticus, are congenital 
or developmental defects, and there is no indication that 
either of these conditions was aggravated during service.

3.  The evidence of record does not demonstrate that the 
veteran currently has an acquired eye disability due to 
service.


CONCLUSIONS OF LAW

1.  Claimed tendonitis of bilateral Achilles tendons was not 
incurred or aggravated during service. 38 U.S.C.A. §§ 1110, 
1131, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for service connection for bilateral vision 
loss are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 4.9 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  



i.  Tendonitis of the Bilateral Achilles Tendons

The veteran is seeking entitlement to service connection 
tendonitis of the bilateral Achilles tendons.

A review of his service medical records revealed treatment in 
October 1975 for tendonitis of the bilateral Achilles 
tendons.  No follow up treatment for this condition is 
indicated, and the report of the veteran's separation 
examination, performed in June 1977, noted that his lower 
extremities were normal.  No post service treatment for this 
condition is shown.

Service connection may only be established if there is a 
current disability. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
support of his claim, the veteran has alleged receiving post 
service medical treatment from a variety of sources, 
including both private and VA treatment providers.  Although 
the RO has obtained all of the records identified by the 
veteran, a review of these records fails to reveal a 
diagnosis of or treatment for tendonitis of the bilateral 
Achilles tendons.  Thus, the veteran's claim for service 
connection for this condition must be denied.  

As the preponderance of the evidence is against the claim for 
service connection for tendonitis of the bilateral Achilles 
tendons, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ii.  Loss of Vision

The veteran served on active duty in the Marine Corps from 
August 1973 to July 1977.  His service medical records 
revealed treatment for multiple eye conditions.  In April 
1974, battery acid was flushed from the veteran's right eye.  
The report noted visual acuity of 20/20 in both eyes.  A 
treatment report, dated in June 1974, noted his complaints of 
blurred vision, watery eyes and increased sensitivity to 
light.  The report concluded with an impression of 
conjunctivitis due to irritation, and he was prescribed 
drops.  In September 1975, the veteran was treated for a burn 
from a match on his left eye.  The report concluded with an 
impression of corneal burn with punctuate stain.  The report 
listed his visual acuity as 20/20, bilaterally.  The report 
of the veteran's separation examination, performed in June 
1977, noted that his eyes were normal.  It also listed his 
uncorrected visual acuity as 20/20 in both eyes.

The veteran filed his claim for service connection for 
bilateral vision loss in November 2001.  He contends that his 
current bilateral vision loss is the result of his having 
battery acid splashed into his eye while on active duty.  In 
support of his claim, the RO has retrieved medical treatment 
records from both private and VA treatment sources.

A treatment report, dated in July 2001, and addressed to 
Department of Human Service, was received from R. Dohrn, M.D.  
The report noted that the veteran's eye examination had been 
conducted in June 2001, and revealed a diagnosis of 
Stargardt's disease with low vision.  The report noted that 
treatment was only to monitor, and that the prognosis was for 
limited vision and poor night vision.  Unaided visual acuity 
was 20/400, bilaterally.  The report also noted that glasses 
will not help, and low vision aids are of limited benefit.

Records obtained from the Social Security Administration 
include a disability form completed by the veteran in July 
2001.  On this form, the veteran indicated that his vision 
was deteriorating, and that this condition began in January 
1999.  A statement submitted by the veteran in March 2003, 
noted that he had no problems with his eyesight until the 
year 2000.

A medical treatment report, dated in August 2001, was 
received from M. Battles, M.D.  The report noted that the 
veteran had been seen for an eye examination and evaluation.  
It listed the veteran's best corrected visual acuity as 
20/400 in both eyes.  The report concluded with diagnoses of 
refractive error, and macular degeneration, both eyes, 
unclear etiology, which may be secondary to choroidal 
neovascularization from an inherited macular disorder.  

A VA eye consultation report, dated in October 2001, noted 
that the veteran had recent onset of fundus flavimaticus in 
both eyes.  A private eye examination, performed in January 
2003, noted unaided visual acuity at a distance of 20/100 in 
both eyes, and at near of 20/60 in both eyes.  No diagnosis 
was given.  A subsequent VA treatment report, dated in July 
2003, noted an assessment of fundus flavimaticus.

In this case, the veteran's service medical records show 
treatment for various eye conditions during service.  
However, these conditions are shown to be acute and 
transitory as no post service treatment for an eye disorder 
is shown for over twenty years following the veteran's 
discharge from service.  Moreover, as noted above, the 
veteran has stated that his current bilateral vision loss 
started in 1999.

Currently, the veteran has been diagnosed with Stargardt's 
disease and fundus flavimaculatus.  Stargardt's disease is 
hereditary degeneration of the macula lutea.  Dorland's 
Illustrated Medical Dictionary, p. 489  (26th ed. 1981).  
Fundus flavimaculatus is a genetic disorder of the pigment 
epithelium of the retina. Stedman's Medical Dictionary, at 
718 (27th ed. 2000).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2005); see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996), and cases cited therein.  VA's General Counsel, 
however, has held that service connection can be granted for 
congenital abnormalities which are aggravated by service. See 
VAOPGCPREC 82- 90 (July 18, 1990) [a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexist claimants' military service; 
however, service connection for congenital, developmental or 
familial diseases could be granted if manifestations of the 
disease in service constituted aggravation of the condition].

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

The veteran's service medical records are completely silent 
as to any treatment for or diagnosis of Stargardt's disease 
or fundus flavimaculatus.  The veteran has also indicated 
that he had no problems with his vision until 1999, twenty-
two years after his discharge from the service.  Thus, the 
evidence of record clearly documents that the congenital and 
developmental conditions affecting the veteran's vision 
initially manifested themselves many years after his active 
duty service, and were not aggravated therein.  Accordingly, 
service connection for Stargardt's disease and fundus 
flavimaculatus must be denied. 

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims (Court) has made clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Simply 
stated, the veteran does not have the medical expertise to 
relate his current eye disorder to his active duty service.

In sum, the evidence shows the veteran has congenital 
condition, and this is not a disability for VA compensation 
purposes.  Any current acquired eye disorder began after his 
service and was not caused by any incident of service.  The 
record also does not contain any competent medical evidence 
that relates an acquired eye disability to service, and 
therefore, this claim must be denied.

In view of the foregoing, there is no basis for service 
connection for the claimed disability.  As the preponderance 
of the evidence is this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's letters, beginning in February 2002, rating action, 
statement of the case and supplemental statements advised the 
veteran of the foregoing elements of the notice requirements.  

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the matter re-
adjudicated in the June 2005 and May 2006 supplemental 
statements of the case.  Also, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO has also kept the veteran 
informed as to their efforts to obtain evidence identified by 
the veteran, which have been unsuccessful.  Moreover, the 
Board does not find that a VA examination is warranted in 
this matter.  Specifically, the veteran has failed to 
identify any evidence of a current tendonitis of the Achilles 
tendons.  Moreover, the veteran's current eye disorder is 
shown to be a congenital condition, which was not found to be 
manifested during his active duty service.  Thus, the Board 
considers the VA's duty to assist is satisfied.   

In this appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

In the circumstances of this case, VA has satisfied its 
duties to inform and assist the veteran.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims.  


ORDER

Service connection for bilateral vision loss is denied.

Service connection for tendonitis of bilateral Achilles 
tendons is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


